In a hybrid proceeding pursuant to CPLR article 78 to compel compliance with Public Health Law § 1340 (2) (a) and an action for a declaratory judgment, the Village of Ocean Beach ap*422peals from (1) an order of the Supreme Court, Suffolk County (Oshrin, J.), dated March 17, 1997, and, as limited by its brief and a decision and order on motion of this Court dated February 4, 1998, from (2) stated portions of an order of the same court dated July 14, 1997, (3) stated portions of an order of the same court dated July 18, 1997, and (4) stated portions of an order of the same court dated July 21, 1997.
Ordered that the appeal from the order dated March 17, 1997, is dismissed as withdrawn; and it is further,
Ordered that the orders dated July 14, 18, and 21, 1997, are affirmed insofar as reviewed; and it is further,
Ordered that the petitioner-respondent is awarded one bill of costs.
Contrary to the appellant’s contention, the Supreme Court correctly denied its application to dismiss that branch of the petitioner’s motion which was to hold it in contempt.
The appellant’s remaining contentions are without merit. Miller, J. P., Thompson, Joy and Florio, JJ., concur.